Learned, P. J.
It is not necessary or desirable, on the appeal from this order, to decide whether or not the proposed supplemental answer is a valid defense. The facts to be set up are undisputed. The question whether the people can continue this litigation after the passage of the act on which defendant relies, and after the action of the railroad commission under the same, is so important that we should not be justified in preventing the defendant *150from availing itself of this defense, if it be a defense. The plaintiffs claim that the act does not apply to past transactions, and that if, in terms, it seems so to apply, yet to make it so apply would be unconstitutional. But when we consider that the plaintiffs are the people, and that they are endeavoring to enforce a forfeiture, we are not prepared to hold that it is unconstitutional for the people to relinquish a right of forfeiture, or that they cannot delegate to a commission the power of deciding whether such right of forfeiture should not be relinquished. What rights, on actual or implied contract, the town of Harpersfield may have against the defendant, as successor to other railroads, cannot, we suppose, be passed upon in this action. We are here dealing solely with the right of the people to forfeit defendant’s corporate privileges. The order is reversed, with $10 costs of appeal, and printing disbursements, and the motion is granted on the payment of $10 costs of motion, and plaintiff’s taxable costs up to the time of making the motion at special term; the costs of appeal and printing disbursements to be set off (to their extent) against the costs to be paid by defendant.